Title: July 27. 1796 Wednesday.
From: Adams, John
To: 


       Billings and Sullivan making and liming an heap of Manure. They compounded it, of Earth carted in from the Ground opposite the Garden where the Ha! Ha Wall is to be built, of Salt Hay and Seaweed trodden by the Cattle in the Yard, of Horse dung from the Stable, and of Cow dung left by the Cows, over all this Composition they now and then sprinkle a layer of Lime. Bass and Thomas hoeing Potatoes in the lower Garden.
       I rode up to The Barn, which Mr. Pratt has almost shingled, and over to the Plain, but found My Tenants were at work in my Fathers old Swamp, which I could not reach without more trouble than I was willing to take.
       Dr. Welsh came up, with two young Gentlemen from New York, Mr. John and Mr. Henry Cruger, the youngest of whom studies with my son Charles as a Lawyer, who gives him an excellent Character. They are journeying Eastward as far as Portland and return by Albany. The Eldest of them has lately return’d from the East Indies.
      